United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE NAVY, PICATINNY
ARSENAL, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1006
Issued: November 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 8, 2019 appellant, through counsel, filed a timely appeal from an October 30,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to his accepted March 30, 2017 employment incident.
FACTUAL HISTORY
On April 4, 2017 appellant, then a 68-year-old engineer, filed a traumatic injury claim
(Form CA-1) alleging that on March 30, 2017 he slipped and fell in the restroom during a power
outage as there was no emergency lighting at the employing establishment while in the
performance of duty. He alleged that he injured his back, leg, and hernia implants.
In April 3 and 5, 2017 notes, Dr. Anthony DePaola, an osteopath, reported appellant’s slip
and fall at work while in the restroom during a power outage and diagnosed pain and swelling of
the right lower leg, acute midline low back pain, and lower abdominal pain.
On April 6, 2017 appellant underwent a right lower extremity Venous Doppler which
demonstrated an abnormality in the popliteal vein, possibly a deep vein thrombosis (DVT).
In an April 18, 2017 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical evidence from him and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to respond.
On April 19, 2017 appellant e-mailed the employing establishment and explained his health
status and the events of March 30, 2017. He noted that he had undergone back surgery, and had
experienced shingles from his left ear into his brain cavity such that his physician found him to be
a fall risk and, therefore, he was generally working from home with one or two days a week in the
office at the employing establishment. On March 30, 2017 around 2:30 or 3:00 p.m., there was a
power outage at the employing establishment while appellant was in the restroom. He alleged that
the restroom became a “black room” with no emergency lighting. Appellant rose from the toilet,
began to feel light-headed, slipped, landed back on the toilet, and used the handicap bars to pull
himself up. He then used his walking cane to feel his way out of the bathroom and saw light when
he reached the hall. Appellant then made his way to his desk and left for the day. He indicated
that he was experiencing pain in his stomach, legs, and back.
On April 19, 2017 Dr. DePaola diagnosed DVT and acute midline low back pain without
sciatica. He examined appellant on May 8, 2017 and diagnosed lumbar degenerative disc disease.
Dr. DePaola reported that, since appellant’s fall at work, his disc disease had been exacerbated
causing persistent back and right buttock pain. He noted that following appellant’s back surgery
he was pain free until the fall. Dr. DePaola diagnosed greater trochanteric bursitis and right wrist
sprain after falling at work.
In a May 10, 2017 attending physician report (Form CA-20) Dr. DePaola noted that
appellant slipped and fell while in the restroom during a power outage and diagnosed lumbar disc
disease exacerbation, severe trochanteric bursitis, and wrist pain. He indicated by checking a box
marked “yes” that appellant’s conditions were caused or aggravated by his employment activity
and noted that appellant fell off of a toilet and injured himself.

2

On May 10, 2017 appellant responded to OWCP’s development questionnaire. He
reiterated the history of the claimed March 30, 2017 employment incident noting that he was in a
restroom stall when the power failed. Appellant attempted to rise and dress in the dark, but slipped
on a slippery floor, fell back, and landed back on the toilet. He forced himself up by pulling on a
handicap bar and used his cane to feel his way from the restroom to his desk. Appellant alleged
reinjury to his back at his previous surgical site, right hip bursitis from landing on the toilet, as
well as right wrist and thumb pain from breaking his fall.
By decision dated May 19, 2017, OWCP accepted that the March 30, 2017 employment
incident occurred as alleged and that there was a diagnosed hernia condition. However, it denied
appellant’s claim finding that the medical evidence of record was insufficient to establish causal
relationship between his diagnosed conditions and the accepted March 30, 2017 employment
incident.
On June 15, 2017 appellant requested a review of the written record from an OWCP
hearing representative. He provided additional medical evidence including May 30, June 29, and
August 2, 2017 notes from Dr. DePaola repeating his previous diagnoses and conclusions.
In a May 31, 2017 note, Dr. Yevgeniy I. Khesin, a Board-certified neurologist, examined
appellant due to low back pain. He noted appellant’s history of injury on March 30, 2017 reporting
that appellant was sitting on the toilet when the lights went out. Appellant got up and lost his
balance falling backwards. He hurt his right hand trying to break his fall and injured his back by
hitting the edge of the toilet. Appellant was initially unable to get up from the floor. Dr. Khesin
reviewed appellant’s June 22, 2015 and April 29, 2017 lumbar magnetic resonance imaging scans
and found hardware from his 2015 lumbar surgery as well as herniated discs at L4-5 and L5-S1.
He diagnosed post-traumatic lumbar radiculopathy following the March 30, 2017 fall. Dr. Khesin
opined that appellant’s fall caused microtrauma in the area of the 2015 lumbar surgery and resulted
in exacerbation of pain.
On November 18, 2011 appellant underwent surgical repair of an incarcerated right
inguinal and scrotal hernia. On August 21, 2012 he underwent emergency repair of an incarcerated
left inguinal hernia. On July 14, 2015 appellant underwent an electromyogram (EMG) which
demonstrated bilateral L4-5 radiculopathy. On November 10, 2015 he underwent L3-4 and L4-5
interlaminar decompression and insertion of interspinous fixation device.
Appellant also provided additional factual statements addressing his accepted March 30,
2017 employment incident. He asserted that his injuries were reasonably and logistically related
to his employment incident.
By decision dated September 21, 2017, an OWCP hearing representative affirmed
OWCP’s May 19, 2017 decision finding that the medical evidence of record was insufficient to
establish appellant’s claim as it did not contain a rationalized physician’s opinion explaining how
his hernia was caused or aggravated by the accepted March 30, 2017 employment incident.
On February 21, 2018 appellant, through counsel, requested reconsideration of the
September 21, 2017 OWCP decision. In a note dated October 23, 2017, Dr. DePaola diagnosed
anxiety, low back pain, and hip pain.

3

On February 16, 2018 Dr. Richard N. Siegfried, Board-certified in anesthesiology and pain
management, reviewed appellant’s lumbar spine x-rays. He noted appellant’s history and
treatment of back pain since 2014. Dr. Siegfried reported that appellant was pain free for one year
following his 2015 spine surgery until his workplace fall. He concluded that appellant’s current
symptoms were causally related to his workplace accident. Dr. Siegfried noted that the fall from
standing height onto a hard surface could produce radicular pain from foraminal stenosis or facet
mediated pain in the lumbar levels. He found that appellant’s fall caused aggravation of his spinal
stenosis resulting in nerve root trauma or trauma to the lumbosacral facet joints. Dr. Siegfried
concluded that this was not the only potential cause for his pain, but was the “most likely.”
By decision dated May 21, 2018, OWCP denied modification of the September 21, 2017
decision, finding that appellant had not provided rationalized medical opinion evidence sufficient
to establish causal relationship between his diagnosed conditions and the accepted March 30, 2017
employment incident. It did not address Dr. Siegfried’s February 16, 2018 report.
On June 4, 2018 appellant, through counsel, requested reconsideration of the May 21, 2018
decision. In support counsel resubmitted Dr. Siegfried’s February 16, 2018 report.
By decision dated October 30, 2018, OWCP denied modification of the May 21, 2018
decision, finding that appellant had not provided rationalized medical opinion evidence sufficient
to establish causal relationship between his conditions and the accepted March 30, 2017
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon complete factual and medical background, showing a causal relationship
between the claimed condition and the identified factors.7 The belief of the claimant that a
condition was caused or aggravated by the employment is insufficient to establish a causal
relationship.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to his accepted March 30, 2017 employment incident.
In support of his claim, appellant submitted a February 16, 2018 report from Dr. Siegfried,
in which he concluded that appellant’s current symptoms are causally related to his workplace
accident. Dr. Siegfried opined that the fall from standing height onto a hard surface could produce
radicular pain from foraminal stenosis or facet mediated pain in the lumbar levels. He determined
that appellant’s fall caused aggravation of his spinal stenosis resulting in nerve root trauma or
trauma to the lumbosacral facet joints. Dr. Siegfried concluded that this was not the only potential
cause for his pain, but was the “most likely.” The Board finds that this opinion is speculative in
nature and that he did insufficiently explain how the accepted incident caused or aggravated the
diagnosed condition.10 Without explaining how, physiologically, the movements involved in the
employment incident caused or contributed to a diagnosed condition, Dr. Siegfried’s opinion is of
limited probative value and insufficient to establish causal relationship.11
Dr. Khesin noted appellant’s history of injury on March 30, 2017 and diagnosed posttraumatic lumbar radiculopathy following the March 30, 2017 fall. He opined that appellant’s fall
6

Id.

7

R.R., Docket No. 18-1093 (issued December 18, 2018); Lourdes Harris, 45 ECAB 545 (1994); see Walter D.
Morehead, 31 ECAB 188 (1979).
8
M.J., Docket No. 17-0725 (issued May 17, 2018); see also Lee R. Haywood, 48 ECAB 145 (1996); Kathryn
Haggerty, 45 ECAB 383, 389 (1994).
9

A.W., Docket No. 19-0327 (issued July 19, 2019); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 45 ECAB
345 (1989).
10

S.R., Docket No. 18-1295 (issued March 20, 2019); G.M., Docket No. 18-0989 (issued January 3, 2019).

11

S.J., Docket No. 19-0696 (issued August 23, 2019); M.C., Docket No. 18-0951 (issued January 7, 2019).

5

caused microtrauma in the area of the 2015 lumbar surgery and resulted in exacerbation of pain.
Medical evidence that states a conclusion, but does not offer a rationalized medical explanation
regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.12 The need for rationalized medical opinion based on medical rationale is especially
important in this case as the evidence suggests that appellant had preexisting lumbar and hernia
conditions.13 As Dr. Khesin did not provide a rationalized medical opinion regarding causal
relationship, his report is of limited probative value.14
In a series of notes, Dr. DePaola diagnosed DVT, acute midline low back pain without
sciatica, lumbar degenerative disc disease, greater trochanteric bursitis and right wrist sprain. He
reported that, since appellant’s fall at work, appellant’s disc disease had been exacerbated causing
persistent back and right buttock pain. Dr. DePaola noted that following appellant’s back surgery
he was pain free until the fall. The fact that a condition manifests itself during a period of
employment is insufficient to establish causal relationship. Temporal relationship alone will not
suffice.15 Thus, the Board finds that this report is insufficient to meet appellant’s burden of proof.16
In a May 10, 2017 form report, Dr. DePaola noted that appellant slipped and fell while in
the restroom during a power outage and diagnosed lumbar disc disease exacerbation, severe
trochanteric bursitis, and wrist pain. He indicated by checking a box marked “yes” that appellant’s
conditions were caused or aggravated by his employment activity and noted that appellant fell off
of a toilet and injured himself. Appellant’s burden of proof includes the necessity of furnishing an
affirmative opinion from a physician who supports his or her conclusion with sound medical
reasoning.17 Dr. DePaola provided no rationale for his opinion on causal relationship. The Board
has held that when a physician’s opinion on causal relationship consists only of checking “yes” to
a form question, without more by the way of medical rationale, that opinion is of limited probative
value and is insufficient to establish causal relationship.18 As such, Dr. DePaola’s May 10, 2017
report is also insufficient to discharge appellant’s burden of proof.19
Dr. DePaola completed notes on April 3 and 5, 2017 reporting that appellant’s slip and fall
at work while in the restroom during a power outage and diagnosing pain. The Board has held
that the assessment of pain is not considered a diagnosis as it merely refers to symptoms of the
12

M.E., Docket No. 18-0940 (issued June 11, 2019).

13

M.E., id.; S.H., Docket No. 17-1447 (issued January 11, 2018).

14

M.E., id.; A.M., Docket No. 10-0205 (issued October 5, 2010) (a physician’s opinion must be independent from
a claimant’s belief regarding causal relationship).
15

S.S., Docket No. 19-0675 (issued August 22, 2019); M.H., Docket No. 18-1737 (issued March 13, 2019);
Daniel O. Vasquez, 57 ECAB 559 (2006).
16

S.S., id.

17

J.P., Docket No. 19-0702 (issued August 23, 2019); J.A., Docket No. 18-1586 (issued April 9, 2019); Lillian M.
Jones, 34 ECAB 379, 381 (1982).
18

Id.

19

Id.

6

underlying condition.20 As such, the Board finds that these notes are insufficient to establish
appellant’s claim.
OWCP also received a number of diagnostic studies. However, the Board has explained
that diagnostic studies lack probative value as they do not address whether the accepted
employment incident caused any of the diagnosed conditions.21
Causal relationship is a medical question that must be established by probative rationalized
medical opinion evidence from a physician.22 As appellant has not submitted such medical
evidence, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to his accepted March 30, 2017 employment incident.

20

T.A., Docket No. 19-0289 (issued June 21, 2019); T.J., Docket No. 18-1500 (issued May 1, 2019); M.V., Docket
No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom, rather than a
compensable medical diagnosis. P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102
(issued October 10, 2008).
21

F.H., Docket No. 18-0160 (issued August 23, 2019); K.S., Docket No. 18-1781 (issued April 8, 2019); G.S.,
Docket No. 18-1696 (issued March 26, 2019).
22

S.S., supra note 15; T.K., Docket No. 18-1239 (issued May 29, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

